DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent application no. 2015/0056049 to Honigsberg.
Regarding claim 13, Honigsberg discloses a device for use with a truck, the device comprising: a pivoting structure including: a stationary segment (105) having a first end configured to be mechanically coupled to 20the truck; and a rotatable segment (101) mechanically coupled to the stationary segment at a second end of the stationary segment and rotatable about the stationary segment at a first axis; and a ramp (102) comprising a coupler (not numbered, but shown in figures 1 and 2) connecting a first end of the ramp and the rotation segment, 25the coupler comprising a second axis of rotation that is substantially orthogonal to the first axis.
Regarding claim 14, Honigsberg discloses the device of claim 13, wherein the pivoting structure further comprises a plurality of variable length ground support structures (103).
Regarding claim 15, Honigsberg discloses the device of claim 13, wherein the pivoting structure further comprises a plurality of rotational locking structures (152).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honigsberg in view of patent application no. 2010/0092271 to Richardson et al.
	Regarding claim 16, Honigsberg discloses the claimed invention except for the angle locks.
	Richardson et al. discloses that it is known to have angle locks (44) in a revolving trailer for moorcycles.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Honigsberg with the teachings of Richardson et al. by adding the angle locks with a reasonable expectation of success for the purpose of providing additional attachment support for the ramp and rotation segment.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honigsberg in view of patent application no. 2013/0006446 to Kim et al.
Regarding claim 17, Honigsberg discloses the claimed invention except for removable safety siding.
Kim et al. discloses that it is known to have removable safety siding (31b) in a step climbing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Honigsberg with the teachings of Kim et al. by adding the removable safety siding with a reasonable expectation of success for the purpose of providing an efficient guiding means to help load and unload cargo with the ramp. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed embodiment of a ramp device comprising: a first ramp portion including: 5a first coupler arranged at a first end of the first ramp element and configured to be coupleable to a structure; a hinge arranged at a second end of the first ramp element, the second end being opposite from the first end of the first ramp element, the hinge having a first axis of rotation; 10a second ramp element including a third coupler arranged at a first end of the second ramp element, the third coupler having a second axis of rotation that is substantially parallel to the first axis of rotation, the first end of the second ramp element being opposite a second end of the second ramp element that is configured to be supported by adjacent surface; and 15a pivoting structure including: a stationary segment mechanically coupled to the first ramp element by the hinge; and a rotation segment mechanically coupled to the second ramp element by the third coupler, 20wherein the stationary segment and the rotation segment are rotatable about a third axis of rotation, which is orthogonal to the first axis..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.